DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. (US 9871666) in view of Naim et al. (US 10129855).

Regarding claim 1, Hennig discloses a method of delivering content to a client device in a network comprising a plurality of client devices , said method comprising: 
 	i) sending a request for content to a content server from one of the client devices (sending a request 601 for content to a content server from one or more client devices via group K 109 – see figures 2, 6a-7, col. 6, line 30-45) ;
 	 ii) receiving at a first network node a response to the request from the content server (receiving at network appliance a response to request from the content – see include, but not limited to, figures 2, 6-7, col. 6, lines 30-64) ; 
	iii) separating by the first network node the response into a first component and a second component (fragmenting by the network appliance each packet into a first component 1A, and second component 1B – see include, but not limited to, figures 3C, 3D, col. 6, lines 50-64); 
	iv) sending by the first network node the first component over a unicast network to a second network node, and sending the second component over a multicast network to the second network node (sending by the network appliance the first component via a network and second component via multicast network to Dongle K – see include, but not limited to, figures 2, 3E- 3F, 6A-6B, col. 6, lines 57-64, claim 8); 
 	v) receiving the first and second components at the second network node (receiving the fragmented packets at the Dongle K – – see include, but not limited to, figures 2, 3E- 3F, 6A-6B, col. 6, lines 57-64, claim 8) ; 
 	vi) regenerating by the second network node the response by combining the first component with the second component (process and reassemble the fragmented packets by the Dongle K - – see include, but not limited to, figures 2, 3E- 3F, 6A-6B, col. 6, lines 57-64, claim 8); and 
 	vii) sending the regenerated response to the requesting client device (sending the reassembled packets to the requested Dongle K - – see include, but not limited to, figures 2, 3E- 3F, 6A-6B, col. 6, lines 57-64, claim 8).  
	Hennig does not explicitly disclose wherein the first component comprises client specific data applicable to the client device requesting the content, and wherein the second component comprises common data applicable the plurality of client devices.
	Naim discloses a node that splits data into first component and second component wherein the first component comprises client specific data applicable to the client device requesting the content, and wherein the second component comprises common data applicable the plurality of client devices (split data into multicast content payload and header & control information, wherein the header and control information for specific device and multicast payload content for all client devices – see include, but not limited to, col. 9, lines 1-7, 34-50, col. 11, lines 1-5), sending the first component over a unicast network and second component over multicast network (see include, but not limited to, figure 7, col. 10, lines 1-6, lines 44-col. 11, line 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hennig with the teachings including first component for specific client and second component comprise common data applicable the plurality of client devices as taught by Naim in order to reduce sources to transmit payload content (see col. 9, lines 45-50).

Regarding claim 2, Hennig in view of Naim discloses the method according to claim 1, wherein combining the first component with the second component uses a common identifier found in both the first and second components (recombine the split packets 311 into original data packet 301 – see include, but not limited to, Hennig: figures 3C-3E, 6B, col. 4, lines 15-25, col. 6, lines 36-64).

Regarding claim 4, Hennig in view of Naim discloses the method according to claim 1, wherein the second component comprises the content requested (requested content packets - see include, but not limited to, Hennig: col. 6, lines 45-64, claim 8; Naim: col. 11, lines 1-5) .  
Regarding claim 5, Hennig in view of Naim discloses the method according to claim 1, wherein the second component sent over a multicast network to a second network node is further sent to one or more other network nodes (payload and/or multicast content is sent to multiple dongles or wireless devices – see include, but not limited to, Hennig: figures 6B-7, col. 6, lines 34-64, claim 8; Naim: col. 8, lines 15-29, col. 11, lines 4-5).  

Regarding claim 6, Hennig in view of Naim discloses the method according to claim 1, wherein the second network node and one or more other network nodes form a cohort, and the second component comprises data applicable to the cohort (one or other dongles/wireless devices form a group and the payload content/multicast content comprises data applicable to the group of dongles/devices – see include, but not limited to, Hennig: figures 6B-7, claim 8; Naim: figures 5, 7, col. 11, lines 1-5).  

Regarding claim 7, Hennig in view of Naim discloses the method according to claim 1, wherein the request for content is sent over a unicast network to the content server (see include, but not limited to, figures 3A, 6A-6B, col. 6, lines 30-45, claim 8; Naim: col. 6, lines 19-20).  

Regarding claim 8, Hennig in view of Naim discloses the method according to claim 1, wherein the content is media content (streaming video - see include, but not limited to, Naim: col. 6, lines 21-23) .  

Regarding claim 9, Hennig in view of Naim discloses the method according to claim 8, wherein the media content comprises a video sequence (streaming video - see include, but not limited to, Naim: col. 6, lines 21-23).  

Regarding claim 10, limitations of the system that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Hennig in view of Naim discloses a system for delivering content to a client device in a network comprising a plurality of client devices, a first proxy server (e.g., network appliance), a second proxy server (e.g., dongle), and a content server (local or central server), wherein: the first proxy server is adapted to receive from the content server a response to a request for content, and to separate the response into a first component and a second component, wherein the first component comprises client specific data applicable to the client device requesting the content, and wherein the second component comprises common data applicable the plurality of client devices; the first proxy server further adapted to send the first component over a unicast network to the second proxy, and sending the second component over a multicast network to the second proxy server; and -4-STEVENS et al.Atty Docket No.: RYM-36-2733 Appl. No. To Be Assigned the second proxy server adapted to receive the first and second components, and to regenerate the response by combining the first component with the second component, and to send the regenerated response to the requesting client device (see similar discussion in the rejection of claim 1 and include, but not limited to, Hennig: figures 2, 6-7; Naim: figures 2, 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. (US 9871666) in view of Naim et al. (US 10129855) as applied to claim 1 and further in view of Gillies et al. (US 20120259994).

Regarding claim 3, Hennig in view of Naim discloses the method according to claim 1. 
	Gillies discloses request comprises an HTTP request to request (see include, but not limited to, para. 0048, 0114).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Hennig in view of Naim with the teaching of HTTP GET request as taught by Gillies in order to yield predictable result such as to quickly get specific segment from server (see paragraphs 0079, 0114).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kaftan (US 20100043022) discloses personalized ad insertion during start over service and providing content in multicast stream and unicast stream (para. 0032).
	Basso et al. (US 20020124262) discloses network based replay portal with the same content provided via multicast and unicast networks (figure 1).
	Gonder et al. (US 20140282777) discloses apparatus and method for delivery of multicast and unicast content to content delivery network including HTTP GET request to request next segments of multicast stream (para. 0165-0166).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
August 14, 2022